Citation Nr: 9925860	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran had active service in the Merchant Marine during 
World War II based on his DD 214 (Certificate of Release or 
Discharge), [issued under the provisions of Public Law 95-
202], which shows his dates of service as from January 1, 
1945 to March 21, 1945.  He died on March [redacted], 1998.  
The appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty in 1945 as a member of 
the Merchant Marines.  Service medical records reflect that 
he contracted poliomyelitis in November 1945 involving both 
lower extremities.  However, these records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the lungs or other organ.  Further, there is no 
evidence of any abnormalities of the lungs, chest or heart 
noted in service.

2.  The veteran filed his original claim for service 
connection in March 1992, and during the pendency of an 
appeal from that claim, a February 1994 rating decision 
awarded an increased rating for service-connected for 
residuals of poliomyelitis with weakness of the right leg, 
from 30 to 40 percent disabling, and he was awarded service 
connection for residuals of poliomyelitis with weakness of 
the left leg, rated 30 percent disabling.  His ratings for 
these disabilities were made effective one year prior to 
receipt of his claim, March 5, 1991.  He was also awarded a 
total rating (100 percent) based on individual 
unemployability due to these disabilities, also effective 
from March 5, 1991.

3.  The veteran died in March 1998, at the age of 70, due to 
lung cancer.  Medical records in the file indicate that his 
lung cancer was first diagnosed in 1996.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to lung 
cancer.

5.  The appellant has presented no competent medical evidence 
linking the cause of his lung cancer to any event or etiology 
in service, including the service-connected polio disability 
on either a direct or contributory basis.

6.  The evidence does not reflect that the rating of 100 
percent for his service-connected disabilities should have 
been effective for ten years or more preceding his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  DIC under the provisions of Section 1318, Title 38, 
United States Code, is not warranted.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by "either evidence contemporaneous with 
service or the presumption period or evidence that is post-
service or post-presumption period."  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  In addition, service connection 
for certain "chronic diseases" may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  As applied to the facts in this 
case, such diseases include malignant tumors if shown to be 
compensably disabling within one year after service.  38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any disability diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

With respect to the presumptive diseases, the Board notes 
that a claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The holding in 
Combee is applicable to the facts in this case.

The veteran expired on March [redacted], 1998, at the age of 
70; the cause of death was lung cancer.  Medical records in 
the file indicate that his lung cancer was first diagnosed in 
1996.  Additional records noted that the veteran had a long 
history of smoking (100 pack a year habit for many years).

The veteran served on active duty in the Merchant Marines 
during World War II. His service medical records dated in the 
1945 to 1947 time period are entirely negative for 
complaints, treatment or diagnosis of any carcinomas of the 
lungs or other organ.  Further, there is no evidence of any 
abnormalities of the lungs, chest or heart noted in service.  
As mentioned above, he was hospitalized in November 1945 as a 
result of contracting poliomyelitis of the lower extremities 
for which he was service-connected for residuals thereof in 
1994.  He did not file his original claim for service 
connection until March 1992, and the earliest medical records 
available which post date his World War II-era military 
service consist of the report of an April 1992 VA 
compensation examination that diagnosed his condition as 
residuals from anterior poliomyelitis involving the lower 
extremities and abdomen with the flaccid abdominal 
musculature, atrophy, flaccidity, and weakness of the 
musculature of the right lower extremity and genu recurvatum 
of right knee.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  As 
detailed above, there is no competent medical evidence of 
record which supports an etiological relationship between any 
condition the veteran was treated for in service and the 
subsequent development of lung cancer many years after 
service.  Moreover, as the medical evidence of record does 
not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the lung, heart or chest in 
service, or which shows an etiological relationship between 
the lung cancer that was the direct cause of his death and 
any incident or event from his service, service connection is 
not warranted for this condition.  In summary, no medical 
evidence of record links the lung cancer that caused the 
veteran's death in March 1998 to any event or etiology of his 
World War II-era military service.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996) (with respect to medical nexus 
for well groundedness, the claimant must supply objective 
medical evidence to support claim); cf. Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (presentation of well-grounded claim 
triggers necessity to seek medical evidence to verify or not 
verify claim provided, medical evidence already of record 
supports claim on the nexus question).

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between any medical 
condition treated in service and the development of his lung 
cancer in 1996, and his eventual death by this disease, 
service connection on a direct basis for a cancer disease is 
not warranted as well.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  
Moreover, presumption service connection for "malignant 
tumors" under 38 C.F.R. § 3.307 is not warranted for the 
reasons stated above, i.e., no medical evidence showing the 
presence of cancerous lesions in his lungs within one year 
after service.

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on her contentions 
alone to grant service connection could only be done by the 
Board's acceptance of a layperson's opinion to provide the 
necessary link showing the incurrence of such a disease in 
service and its etiological relationship to the cause of the 
veteran's death.  As detailed above, the relevant caselaw 
requires that the "link" must be satisfied by competent 
medical evidence.  In this case, unfortunately for the 
appellant, there is none.  Moreover, the medical journal text 
she submitted which discusses post polio syndrome in no 
manner provides any basis to support a medical link between 
the cause of the veteran's death by lung cancer and his 
service-connected polio residuals, either directly in terms 
of cause-and-effect, or on a contributory basis.  This text 
only refers generally to the disease itself and hence, is not 
specific to the veteran's case.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions and 
statements on appeal; however, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veteran's death.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.
Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

II.  Basic Eligibility for DIC under the provisions of 38 
U.S.C. § 1318

In pertinent part, section 1318(a) of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  See 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

In Green v. Brown, 10 Vet. App. 111, 118 (1997), the United 
States Court of Appeals for Veterans Claims (the Court) 
interpreted section 1318(b) and its implementing regulation, 
38 C.F.R. § 3.22(a), as allowing a survivor ". . .  the 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related-issue 
. . .  based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  The Board 
notes that section 1318 was amended in 1982 by adding the 
words "or entitled to receive"; on this point, the Court 
stated in Green, 10 Vet. App. at 119, "[u]nder the amended 
section, the spouse of a veteran who would have been entitled 
to have been in receipt of a 100% service-connected rating 
(including a TDIU rating) for 10 or more consecutive years 
immediately preceding the veteran's death was made eligible 
for section 1318 DIC."

Review of the file discloses that the veteran was rated 100 
percent disabled for his service-connected disabilities based 
on individual unemployability effective from March 5, 1991, 
pursuant to the RO's grant of that rating by decision in 
February 1994.  In the case at bar, the appellant would have 
to show that the veteran's total rating for these 
disabilities should have been rated 100 percent disabling 
since approximately March 1988, ten years prior to his death.  
The preponderance of the evidence is against this claim.  As 
alluded to above, the veteran's original claim was not filed 
until March 1992 and only the April 1992 VA examination 
provides the earliest medical evaluation of his disabilities 
in the post-service period and this report provides nothing 
in terms of medical-clinical data concerning how long his 
symptoms of weakness in the lower extremities from the post-
polio syndrome.  Further, while a private medical report 
dated in June 1993 indicated that his weakness symptoms had 
been ongoing for the last three years, that would only date 
his symptoms back to approximately June 1989, which is still 
less than ten years, and would require a great deal of 
medical speculation given that appears to be only a 
recitation of the veteran's medical history (as opposed to a 
medical report dated contemporaneous with that time period 
which would be more probative to actually establishing the 
level of severity of his disabilities or proof that they 
rendered him unemployable under 38 C.F.R. § 4.16).

Accordingly, for the reasons set forth above, the Board 
concludes that entitlement to DIC benefits under section 1318 
benefits is not warranted.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.

DIC under the provisions of 38 U.S.C.A. § 1318 is not 
established; the appellant's claim for these benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

